DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 March 2109 and 29 January 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ross Culpepper (Reg. No. 69,339) on 24 February 2021.
The application has been amended as follows: 

Claim 17 (currently amended) At least one non-transitory machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on a machine, cause the machine to: receive a request to deploy a first workload within a computing environment, wherein the computing environment is associated with a plurality of heterogeneous computing resources; identify, from the plurality of heterogeneous computing resources, a first set of processing resources for the first workload, wherein the first set of processing resources comprises one or more central processing units and one or more accelerators; identify, from the plurality of heterogeneous computing resources, a first set of interconnect resources for the first workload; configure a secure execution environment for the first workload, wherein the secure execution environment comprises: a first set of secure execution enclaves for execution of the first workload, wherein the first set of secure execution enclaves is configured on the first set of processing resources; and a first set of secure datapaths for communication among the first set of processing resources during execution of the first workload, wherein the first set of secure datapaths is configured over the first set of interconnect resources; and deploy the first workload for execution within the secure execution environment.


Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches various systems with secure execution enclaves for execution of workloads and resource sharing between heterogeneous systems, but fails to teach the combination of elements as put forth in each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the references put forth on the PTO-892 form are directed to secure execution environment enclaves for executing workloads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/Primary Examiner, Art Unit 2419